Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The closest prior art Wang et al (US 2020/0396132) teaches intimacy information of a NF providing a network service can be registered with the network service, thus enabling the provider of the network service can be discovered and selected according to the information of intimacy between the discovery requester and the provider (¶0009-¶0011).
The closest prior art Thakolsri et al. (US 2020/0145833) teaches a core network includes a network repository function (NRF) that maintains an association of network functions and network slice instances of the mobile radio communication network. The NSMF or the NRF notifies one or more network functions about their association with the network slice instance (¶0004; ¶0037; ¶0107; ¶0206).
The prior art of record, either alone or in combination, fails to teach or suggest the features “establishing at least one global network repository function (NRF) and at least one regional NRF for the 5G telecommunications network based on communicating with the DNS; instantiating a new NF having a target region; based on the instantiation, obtaining a global list at the new NF based on communicating with the DNS, wherein the global list identifies the at least one global NRF; obtaining a regional list at the new NF based on communicating with one or more of the global NRFs according to the global list and the target region of the new NF, wherein the regional list identifies the at least one regional NRF; dynamically registering the new NF with one or more regional NRFs according to the regional list; and obtaining at the new NF a function list based on communicating with the one or more regional NRFs, wherein the function list identifies one or more other NFs associated with the new NF and/or the one or more regional NRFs”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.